Name: 85/23/EEC: Commission Decision of 5 December 1984 approving a programme relating to marketing in the non- thoroughbred horse industry in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  means of agricultural production;  economic policy
 Date Published: 1985-01-16

 Avis juridique important|31985D002385/23/EEC: Commission Decision of 5 December 1984 approving a programme relating to marketing in the non- thoroughbred horse industry in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 013 , 16/01/1985 P. 0021 - 0021*****COMMISSION DECISION of 5 December 1984 approving a programme relating to marketing in the non-thoroughbred horse industry in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (85/23/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 1932/84 (2), and in particular Article 5 thereof, Whereas the Irish Government, on 3 January 1984, notified the programme relating to marketing in the non-thoroughbred horse industry; Whereas the said programme concerns in particular the construction of training and marketing centres with a view to maintaining and extending the principal markets and to develop new markets; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the said sector; whereas the scheduled time for implementation of the programme does not exceed the limit laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme communicated by the Irish Government on 3 January 1984, relating to marketing in the non-thoroughbred horse industry pursuant to Regulation (EEC) No 355/77 is hereby approved. Article 2 This Decision is addressed to Ireland. Done at Brussels, 5 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 180, 7. 7. 1984, p. 1.